Citation Nr: 1129254	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-30 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a May 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

More than two dozen service treatment records reflect blood pressure readings within normal limits, to include the Veteran's July 1997 service separation examination.  However, the record reflects various blood pressure readings during the Veteran's military service that were outside the normal range.  Specifically, a July 1994 service treatment record showed blood pressure reading of 148/98 one day, and of 120/86 the next.  A later July 1994 record documents only one abnormally high reading, compared to seven normal readings taken over five straight days, and another July 1994 service treatment record notes blood pressure readings over the last two weeks mostly within normal range; the assessment noted that there was "[n]o sustained elevation of blood pressure which would require further evaluation or treatment," but that the Veteran should have his blood pressure checked regularly and decrease caffeine and salt intake.  

An August 1994 service treatment record showing two readings on the same day of 155/93 and 150/87.  To that end, while in an August 1994 record, the Veteran reported having a prior medical history of diet-controlled hypertension, hypertension was not diagnosed at that time or in any service treatment record.  Indeed, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation," but laypersons are not generally competent to provide evidence as to more complex medical questions requiring medical expertise.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) to Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that "a layperson is generally not capable of opining on matters requiring medical knowledge").  Similarly, while the Veteran indicated that he had a history of high or low blood pressure on his July 1997 report of medical history, the examining physician indicated that the Veteran had experienced "one episode" of high blood pressure, with no recurrence.  

Although hypertension was not formally diagnosed until 2002, more than four years after service, the multiple episodes of high blood pressure noted in the service treatment records coupled with the diagnoses of hypertension within a short period require a medical opinion to determine any nexus.  Although a fee-based examination was conducted in December 2009, the examiner does not appear to have considered the Veteran's private treatment records from Drs. J.S. and C.M., which account for the Veteran's treatment for hypertension prior to 2006.  Thus, the examination is inadequate, and a new one must be conducted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA hypertension examination to determine the etiology of his currently diagnosed hypertension.  Specifically, the examiner should review the claims file and first determine whether hypertension existed during the Veteran's period of military service, taking into account the July 1994 and August 1994 service treatment records described above, the July 1997 service separation examination and report of medical history, and the postservice treatment records from Drs. J.S. and C.M.  Thereafter, the examiner should determine if the Veteran's currently diagnosed hypertension is at least as likely as not (50 percent probability or greater) related to his military service.  A complete rationale must be provided for all opinions expressed.

2.  Notify the Veteran that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address on record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


